                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                       JACKSONVILLE DIVISION

                                       CASE NO.: 3:19-cv-1385-TJC-PDB

 TAYLOE MCDONALD,

          Plaintiff,

 v.

 DBWPC, INC. d/b/a DELORES BARR
 WEAVER POLICY CENTER,

          Defendant.

 __________________________________/

               DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

         COMES NOW Defendant, DBWPC, INC. d/b/a DELORES BARR WEAVER

POLICY CENTER by and through its undersigned attorneys, and hereby files this Answer

and Affirmative Defenses to Plaintiff, TAYLOE MCDONALD’s Complaint, and in

support thereof states as follows:

                                               JURISDICTION AND VENUE

      1. Admitted for jurisdictional purposes only. All other averments contained within this

paragraph are denied.

      2. Admitted for venue purposes only. All other averments contained within this

paragraph are denied.

                                                                 PARTIES

      3. Admitted.

      4. Admitted.


                                              COLE, SCOTT & KISSANE, P.A.
          COLE, SCOTT & KISSANE BUILDING - 4686 SUNBEAM ROAD - JACKSONVILLE, FLORIDA 32257 - (904) 672-4000 (904) 672-4050 FAX
    5. Denied, as phrased.

                                   FACTUAL ALLEGATIONS AND COUNTS

    6. Denied.

    7. This Defendant is without sufficient information to admit or deny the allegations in

this Paragraph, therefore Defendant must deny the allegations and demand specific proof

at the trial of this cause.

    8. This Defendant is without sufficient information to admit or deny the allegations in

this Paragraph, therefore Defendant must deny the allegations and demand specific proof

at the trial of this cause.

    9. Specifically responding to the Jury Demand Paragraph of the Complaint, no

response is necessary. This Defendant also requests a trial by Jury.

    10. This Defendant admits that the Plaintiff filed her Charge of Discrimination with

the Equal Employment Opportunity Commission and the Florida Commission on Human

Relations on November 30, 2018. To the extent a further response is required, any other

allegations are denied and specific proof thereof is demanded at the trial of this cause.

    11. The allegations contained within this Paragraph refer to a document in writing that

speaks for itself and this Defendant denies any attempt to characterize that writing. To the

extent a further response is required, this Defendant denies any remaining allegations and

demands specific proof thereof at the trial of this cause.

    12. The allegations contained within this Paragraph state conclusions of law to which

no response is required. To the extent a further response is required, this Defendant denies

any remaining allegations and demands specific proof thereof at the trial of this cause.

    13. Denied.
                                                                 2
                                             COLE, SCOTT & KISSANE, P.A.
         COLE, SCOTT & KISSANE BUILDING - 4686 SUNBEAM ROAD - JACKSONVILLE, FLORIDA 32257 - (904) 672-4000 (904) 672-4050 FAX
   14. Denied.

   15. Denied.

   16. This Defendant is without sufficient information to admit or deny the allegations

contained within this Paragraph, therefore this Defendant must deny the allegations and

demand specific proof at the trial of this cause.

   17. Admitted as to Basra visiting Plaintiff at Plaintiff’s home to discuss decisions that

had been made regarding organizational restructuring at the Center. Denied as to all other

averments in paragraph seventeen (17).

   18. Admitted as to the averments that Plaintiff began working from home on or about

May 1, 2018 and the averment that Plaintiff returned from medical leave on or about May

16, 2018. Denied as to all other averments in paragraph eighteen (18).

   19. Denied.

   20. Denied.

   21. Admitted as to Plaintiff speaking with Basra on July 23, 2018 about Basra’s

licensing. Admitted as to Plaintiff having a meeting with Basra and Ravoira on July 23,

2018. Denied as to all other averments in paragraph twenty-one (21).

   22. Denied.

   23. The allegations in this Paragraph refer to a document in writing that speaks for

itself and this Defendant denies any attempt to characterize that writing. To the extent a

further response is required, this Defendant denies any remaining allegations.

   24. The allegations in this Paragraph refer to a document in writing that speaks for

itself and this Defendant denies any attempt to characterize that writing. To the extent a

further response is required, this Defendant denies any remaining allegations.
                                                                3
                                            COLE, SCOTT & KISSANE, P.A.
        COLE, SCOTT & KISSANE BUILDING - 4686 SUNBEAM ROAD - JACKSONVILLE, FLORIDA 32257 - (904) 672-4000 (904) 672-4050 FAX
   25. Denied.

   26. The allegations in this Paragraph refer to a document in writing that speaks for

itself and this Defendant denies any attempt to characterize that writing. To the extent a

further response is required, this Defendant denies any remaining allegations.

   27. The allegations in this Paragraph refer to a document in writing that speaks for

itself and this Defendant denies any attempt to characterize that writing. To the extent a

further response is required, this Defendant denies any remaining allegations.

   28. Denied.

   29. Admitted as to Plaintiff being called to a meeting, which included Moran, on or

about August 16, 2018. Admitted as to Plaintiff being told that Kemph found an issue with

Basra’s license and it had been addressed. Admitted that Moran told Plaintiff that no

evidence of retaliation was found. Denied as to all other averments of paragraph twenty-

nine (29).

   30. Admitted.

   31. Admitted that Plaintiff came into the Center on August 17, 2018, in contravention

to express instructions, and Plaintiff was therefore again instructed to leave. Denied that

Plaintiff was told by Crookham to leave the Center without explanation. Admitted as to the

remaining averments of paragraph thirty-one (31).

       32. Admitted.

       33. Admitted.

       34. Denied.

       35. Denied.

       36. Denied.
                                                                4
                                            COLE, SCOTT & KISSANE, P.A.
        COLE, SCOTT & KISSANE BUILDING - 4686 SUNBEAM ROAD - JACKSONVILLE, FLORIDA 32257 - (904) 672-4000 (904) 672-4050 FAX
        37. Defendant re-asserts all the above responses to paragraph one (1) through

paragraph thirty-six (36) of Plaintiff’s Complaint as if fully laid out herein.

        38. Denied.

        39. Denied.

        40. Denied.

        41. This Defendant is without sufficient information to admit or deny the

allegations contained within this Paragraph and therefore must deny same and demand

specific proof thereof at the trial of this cause.

        42. Denied.

        43. Denied.

        44. Denied.

        Defendant further denies that Plaintiff is entitled to any of the relief sought within

Plaintiff’s “WHEREFORE” clause.

        45. Defendant re-asserts all the above responses to paragraphs one (1) through

forty-four (44) as though set forth fully herein.

        46. Denied.

        47. Denied.

        48. Denied.

        Defendant further denies that Plaintiff is entitled to any of the relief sought within

Plaintiff’s “WHEREFORE” clause.

        49. Defendant re-asserts all the above responses to paragraphs one (1) through

thirty-six (36) as though set forth fully herein.

        50. Denied.
                                                                5
                                            COLE, SCOTT & KISSANE, P.A.
        COLE, SCOTT & KISSANE BUILDING - 4686 SUNBEAM ROAD - JACKSONVILLE, FLORIDA 32257 - (904) 672-4000 (904) 672-4050 FAX
        51. Denied.

        52. Denied.

        53. Denied.

        54. Denied.

        55. Denied.

        56. Denied.

        57. Denied.

        58. Denied.

        Defendant further denies that Plaintiff is entitled to any of the relief sought within

Plaintiff’s “WHEREFORE” clause.

        59. Defendant re-asserts all the above responses to paragraphs one (1) through

thirty-six (36) as though set forth fully herein.

        60. Denied.

        61. Denied.

        62. Denied.

        63. Denied.

        64. Denied.

        Defendant further denies that Plaintiff is entitled to any of the relief sought within

Plaintiff’s “WHEREFORE” clause.

        65. Defendant re-asserts all the above responses to paragraphs one (1) through

thirty-six (36) as though set forth fully herein.

        66. Denied.

        67. Denied.
                                                                6
                                            COLE, SCOTT & KISSANE, P.A.
        COLE, SCOTT & KISSANE BUILDING - 4686 SUNBEAM ROAD - JACKSONVILLE, FLORIDA 32257 - (904) 672-4000 (904) 672-4050 FAX
        68. Denied.

        69. Denied.

        70. Denied.

        71. Denied.

        72. Denied.

        73. Denied.

        74. Denied.

        Defendant further denies that Plaintiff is entitled to any of the relief sought within

Plaintiff’s “WHEREFORE” clause.

        75. Defendant re-asserts all the above responses to paragraphs one (1) through

thirty-six (36) as though set forth fully herein.

        76. Denied.

        77. Denied.

        78. Denied.

        79. Denied.

        80. Denied.

        Defendant further denies that Plaintiff is entitled to any of the relief sought within

Plaintiff’s “WHEREFORE” clause.

        81. Defendant re-asserts all the above responses to paragraphs one (1) through

thirty-six (36) as though set forth fully herein.

        82. This averment constitutes a legal conclusion which requires no response from

Defendant. To the extent this paragraph asserts liability, Defendant denies.

        83. Admitted.
                                                                7
                                            COLE, SCOTT & KISSANE, P.A.
        COLE, SCOTT & KISSANE BUILDING - 4686 SUNBEAM ROAD - JACKSONVILLE, FLORIDA 32257 - (904) 672-4000 (904) 672-4050 FAX
       84. Admitted.

       85. Denied.

       86. Denied.

       87. Denied.

       Defendant further denies that Plaintiff is entitled to any of the relief sought within

Plaintiff’s “WHEREFORE” clause.

       88. Plaintiff did not set out any averments in a paragraph eighty-eight (88).

Therefore, Defendant must deny.

   89. Specifically responding to the Jury Demand Paragraph of the Complaint, no

response is necessary. However, to the extent a response is required, Defendant

acknowledges that Plaintiff may request a trial by jury as to certain claims.

                                         AFFIRMATIVE DEFENSES

   90. As a First Affirmative Defense, Plaintiff's claims are barred by her failure to

comply with the procedural requirements.

   91. As a Second Affirmative Defense, Defendant’s actions toward Plaintiff were based

on uniformly applied criteria which were job related and consistent with business necessity.

   92. As a Third Affirmative Defense, all actions taken by Defendant with respect to

Plaintiff were taken for legitimate, nondiscriminatory reasons.

   93. As a Fourth Affirmative Defense, Plaintiff's Complaint, and each cause of action

set forth therein, fails to state a claim upon which relief can be granted.

   94. As a Fifth Affirmative Defense, Plaintiff's claims are barred by the equitable

doctrines of laches, waiver, and estoppel.



                                                                8
                                            COLE, SCOTT & KISSANE, P.A.
        COLE, SCOTT & KISSANE BUILDING - 4686 SUNBEAM ROAD - JACKSONVILLE, FLORIDA 32257 - (904) 672-4000 (904) 672-4050 FAX
    95. As a Sixth Affirmative Defense, Plaintiff's claims are barred, in whole or in part,

by the applicable statute of limitations.

    96. As a Seventh Affirmative Defense, Plaintiff's Complaint and each cause of action

set forth therein, fails to state a claim upon which relief may be granted for punitive

damages.

    97. As an Eighth Affirmative Defense, Plaintiff's Complaint, and each cause of action

set forth therein, is barred because some or all of the damages claimed by Plaintiff were

brought about or contributed to by reason of Plaintiff's own acts, actions or negligence.

    98. As a Ninth Affirmative Defense, Plaintiff's Complaint, and each cause of action

set forth therein, is barred due to Plaintiff's failure to comply with statutory and common

law duties to mitigate her alleged damages, her entitlement to which is hereby denied, and

further, any interim earnings or amounts earnable with reasonable diligence by Plaintiff

reduce back and front pay otherwise allowable. In the alternative, to the extent Plaintiff has

mitigated any alleged damages, Defendant is entitled to a set-off for any interim earnings,

benefits or other income.

    99. As a Tenth Affirmative Defense, Plaintiff's Complaint, and each cause of action

set forth therein, is barred, in whole or in part, as at the time of the alleged events set forth

in Plaintiff's Complaint, Defendant had in place policies against the conduct alleged and

Plaintiff failed to avail herself fully of the remedial measures therein.

    100. As an Eleventh Affirmative Defense, Defendant acted in good faith at all times

in all regards with respect to actions involving Plaintiff.

    101. As a Twelfth Affirmative Defense, Plaintiff's Complaint, and each cause of action

set forth therein, is barred, in whole or in part, because the losses, if any, purportedly
                                                                9
                                            COLE, SCOTT & KISSANE, P.A.
        COLE, SCOTT & KISSANE BUILDING - 4686 SUNBEAM ROAD - JACKSONVILLE, FLORIDA 32257 - (904) 672-4000 (904) 672-4050 FAX
suffered by Plaintiff, were caused, if at all, by factors unrelated to any conduct or lack

thereof on the part of Defendant.

    102. As a Thirteenth Affirmative Defense, Plaintiff has failed to exhaust her

administrative remedies for bringing this suit.

    103. As a Fourteenth Affirmative Defense, Plaintiff engaged in conduct during her

employment that constitutes a terminable reason for discharge and, as such, Plaintiff is

incapable and prohibited from alleging that she suffered damages resulting from the

conduct during Plaintiff's tenure of employment or thereafter.

    104. As a Fifteenth Affirmative Defense, Plaintiff's claims are limited in scope by the

charge filed with the FCHR and the EEOC, as applicable.

    105. As a Sixteenth Affirmative Defense, that even if it was established that Plaintiff

was discriminated against, Defendant would have taken the same action even in the

absence of any alleged impermissible behavior. Thus, Plaintiff's relief would be limited

solely to injunctive relief, attorney's fees, and costs.

    Because Plaintiff’s Complaint is couched in conclusory terms, Defendant cannot fully

anticipate all defenses that might be applicable to the within action. Accordingly, the right

to assert additional defenses as they become known during discovery, and to amend

Defendant’s Answer accordingly, is hereby reserved.

    WHEREFORE, having fully responded to Plaintiff's Complaint, Defendant requests

that the Complaint be dismissed with prejudice, and that this Court award Defendant all of

its costs and in addition, under the FCRA, award Defendant its attorneys' fees incurred in

defense of this matter, and such other and further relief as this Court deems just and proper.

In the alternative, Defendant demands judgment in its favor on the Complaint and Demand
                                                               10
                                            COLE, SCOTT & KISSANE, P.A.
        COLE, SCOTT & KISSANE BUILDING - 4686 SUNBEAM ROAD - JACKSONVILLE, FLORIDA 32257 - (904) 672-4000 (904) 672-4050 FAX
for Jury Trial, that Plaintiff take nothing by means of the Complaint and Demand for Jury

Trial, and that this Court grant Defendant its costs of action, attorneys' fees under the

Florida Civil Rights Act, and such other and further relief as it deems just and proper.



                                         CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 30th day of December, 2019, a true and correct

copy of the foregoing has been furnished by electronic filing with the Clerk of the court

via CM/ECF, which will send notice of electronic filing to all counsel of record.


                                                          COLE, SCOTT & KISSANE, P.A.
                                                          Counsel for Defendant DBWPC, INC. d/b/a
                                                          DELORES BARR WEAVER POLICY CENTER
                                                          Cole, Scott & Kissane Building
                                                          4686 Sunbeam Road
                                                          Jacksonville, Florida 32257
                                                          Telephone (904) 672-4054
                                                          Facsimile (904) 672-4050
                                                          Primary e-mail: brian.aull@csklegal.com
                                                          Secondary e-mail: victoria.kroell@csklegal.com

                                                 By: s/ Victoria B. Kroell
                                                     BRIAN J. AULL
                                                     Florida Bar No.: 616834
                                                     VICTORIA B. KROELL
                                                     Florida Bar No.: 1011020
1917.1107-00/16755602




                                                                 11
                                              COLE, SCOTT & KISSANE, P.A.
          COLE, SCOTT & KISSANE BUILDING - 4686 SUNBEAM ROAD - JACKSONVILLE, FLORIDA 32257 - (904) 672-4000 (904) 672-4050 FAX
